Metcalf, J.
A majority of the court are ol opinion, upon a single ground, that this motion for a new trial must be denied. The defendants’ book of records was sent to the jury, not by mistake or accident, within any of the decisions cited at the argument, but at the suggestion of their counsel. And if we assume, from the mere fact of the jury’s having the book, that they examined entries in it which contained matter that was not competent evidence, yet we are of opinion that this is no cause for setting aside the verdict, on the defendants’ motion. The case stands no better for them than it would if they had permitted the plaintiff, without objection, to introduce incompetent evidence. And certainly they could not have a new trial for such cause alone. We, therefore, overrule their motion, without intimating any opinion upon the question whether the jurors’ affidavits were admissible in proof of all or any of the matters contained in them.